Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                        Detailed Action

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



     Claim(s) 1, 3, 7, 8, 10, 14, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lei 2019/0228276.
    With respect to claim 1, Lei teaches a system comprising: at least one processor 310 or a neural network, see para. 47.  Lei teaches a memory (as a computer readable storage media), see para. 12, lines 1-8,  for storing instructions  to cause the processor to perform the claimed functions. Lei teaches a license plate reader 200 for detecting a license plate. Lei teaches capturing a plurality of images of the license plate, see para. 29, lines 1-3. Lei teaches computing (predicting) a plurality of candidate regions 1-N that are overlapped to define one image, see para. 26 and 38. Lei teaches computing candidate characters  by use of an optical character recognition unit, see paragraphs 37 and 38.  Lei teaches the output  characters from the  OCR is fed to the license plate reader to select the target character by the  para. 41, lines 1-14 based on one or more established criteria (see para. 41, last five lines of the paragraph). 

    With respect to claims 3, 10 and 17, Lei teaches using “ other rules and methods…” for analyzing the character results from the OCR, see para. 41, beginning at line 22.

    With respect to claims 7 and 14, Lei teaches the license plate reader 200 receives a string of output characters from the OCR to analyze and determine the actual characters of the license plate, referred to as the character sequence, see para. 41, lines 9-17. 

     With respect to claim 8, Lei teaches a memory (as a computer readable storage media, see para. 12, lines 1-8), for storing instructions  to cause the processor to perform the claimed functions. Lei teaches a license plate reader 200 for detecting a license plate. Lei teaches capturing a plurality of images of the license plate, see para. 29, lines 1-3.  Lei teaches computing (predicting) a plurality of candidate regions 1-N that are overlapped to define one image, see para. 26 and 38. Lei teaches computing candidate characters  by use of an optical character recognition unit, see paragraphs 37 and 38.  Lei teaches the output  characters from the  OCR is fed to the license plate reader to select the target character by the  para. 41, lines 1-14 based on one or more established criteria (see para. 41, last five lines of the paragraph). 

     With respect to claim 15, Lei teaches at least one processor 310 or a neural network, see para. 47, as a computer for implementing the method of:  detecting a license plate on a vehicle via license plate reader 200;  capturing a plurality of images of the license plate, see para. 29, lines 1-3;  computing (predicting) a plurality of candidate regions 1-N that are overlapped to define one image, see para. 26 and 38;  computing candidate characters  by use of an optical character recognition unit, see paragraphs 37 and 38.  Lei teaches the output  characters from the  OCR is fed to the license plate reader to select the target character by the  para. 41, lines 1-14 based on one or more established criteria (see para. 41, last five lines of the paragraph). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claim(s) 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei in view of Tae.
     Lei teaches all of the subject matter upon which the claim depends except for the specific teaching that  two perspectives of the license plate is obtained.  It appears from Lei that only one perspective is obtained but that a plurality of regions are obtained from a single reading.
     Tae teaches a first and second camera for taking first and second images each having different perspectives  for obtaining different zones of the license plate.
    Since Lei and Tae are directed to license plate readers, the purpose of obtaining different perspectives would have been contemplated by Lei as specifically set forth by Tae.
    It would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to try using two cameras as taught by Lei so that the cameras are used to get at least two different perspectives  as taught by Tae as opposed to one camera taking one image and segmenting the image into a plurality  of regions.  Both recognize the use of segmenting the image of the license plate into regions, hence one of ordinary skill in the art would have looked to the use of multiple cameras,  although it does not appears to be as efficient as using one,  to accomplish the purpose of reading a plurality of candidate regions. 

                             Claims Objected As Containing Allowable Matter

Claims 4-6, 11-13 and 18-20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664